Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by telephone by Daniel Altman on August 6th, 2021.

The application has been amended as follows: 
Claim 1, line 4 – change “0 to 20 parts by mole arabinose” to “0 to 10 parts by mole arabinose”.

Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a polysaccharide comprising 25 to 45 parts by mole of galacturonic acid, 20 to 50 parts by mole of galactose, 1 to 7 parts by mole of glucose, 0 to 10 parts by mole of arabinose, 0 to 6 parts by mole of xylose, and 4 to 14 parts by mole of rhamnose as constituent sugars; and a polygalacturonic acid chain as a main chain, having a-1,4-linked galacturonic acid.  The closest prior art exhibits the ranges of claim 1 except for 15 parts by mole of arabinose (WO-2011088941-A1).  In particular, while the prior art teaches a polysaccharide including amounts of galactose, glucose, xylose and rhamnose that overlap the claimed ranges, the amount of arabinose taught by the prior art is higher than 15 mol% and preferably .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791